DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered. 
 
Response to Amendment
In the amendment dated 30 April 2021, the following occurred:
claims 1, 6, and 13-14 were amended; and
claims 3 and 15.
Claims 1-2, 4-14, and 16-21 are pending.
	
Claim Rejections - 35 USC § 101
Claims 1-2, 4-14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 13 and 14) and machine (claims 1-12 and 15-20) which recite steps of:  maintaining an associating between a medical condition and one or more decision trees, identifying a decision tree, performing a process comprising: selecting a first node, retrieve medical information, display at least part of the retrieved medical information, and display functions for processing the retrieved medical information.  

Step 2A, Prong One:
These steps of maintaining an associating between a medical condition and one or more decision trees, identifying a decision tree, performing a process comprising: selecting a first node, and retrieve medical information, as drafted, under the broadest reasonable interpretation, includes human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the (claim 1) “at least one processor and at least one memory including computer program code” and “user device”; (claim 13) “user device”; and (claim 14) “computer program comprising a set of instructions” and “user device” language, the steps of maintaining an associating between a medical condition and one or more decision trees, identifying a decision tree, selecting a first node, and retrieve medical information in the context of this claim encompass human activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within 
These steps of maintaining an associating between a medical condition and one or more decision trees, identifying a decision tree, and performing a process comprising: selecting a first node, as drafted, under the broadest reasonable interpretation, includes mental processes but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) “at least one processor and at least one memory including computer program code” and “user device”; (claim 13) “user device”; and (claim 14) “computer program comprising a set of instructions” and “user device” language, the steps of maintaining an associating between a medical condition and one or more decision trees, identifying a decision tree, and selecting a first node in the context of this claim encompass mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, narrowing or defining performing the process; claims 9-10 and 18-19, narrowing or defining processing of the retrieved medical information; claims 4 and 16, narrowing or defining the decision tree; claims 5 and 17, narrowing or defining displaying retrieved medical information; claims 6 and 7, narrowing or defining the retrieved medical information; claim 8, narrowing or defining organizing human activity by organizing communication between two radiologists; claims 11 and 20, narrowing or 

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) at least one processor and at least one memory including computer program code and user device; (claim 13) user device; and (claim 14) computer program comprising a set of instructions and user device as well as displaying at least part of the retrieved medical information and displaying of functions to process the retrieved medical information amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0033]-[0040], [0045]-[0048], and [0050]; see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 13, 14) retrieve medical information amounts to mere data gathering; and recitation of (claims 1, 13, 14) displaying at least part of the retrieved medical information and displaying of functions to process the retrieved medical information amounts to insignificant application, specifically insignificant post-solution activity, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as recitation of “radiologist”, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-12, and 16-20, reciting various implementations of the computer components, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 6-7 and 21, reciting particular types of retrieved data and data sources, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2, 5-6, 8, 10, 17, 19, reciting a radiologist, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1, 13, 14) retrieving medical information from data sources, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); and (claims 1, 13, 14) displaying at least part of the retrieved medical information and displaying of functions to process the retrieved medical information, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 2 and 6-7, retrieving medical information from data sources e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-2, 4-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2004/0044546 A1) in view of Kaufman et al. (US 2003/0028401 A1), hereinafter Kaufman, further in view of Wisser et al. (US 2019/0180862 A1), hereinafter Wisser, further in view of Reiner (US 2014/0324469 A1).

Claims 1, 13, and 14:
Moore discloses:
A user device including at least one processor and at least one memory including computer program code
[0050] discloses example user devices, which must include at least a 	processor, memory, and computer code.
maintain, in a database, a first association between a medical condition and at least one of a plurality of decision trees, each decision tree of the plurality of decision trees including a plurality of nodes organised in a tree structure originating at a root node and terminating at a plurality of leaf nodes via a plurality of branch nodes, the root node and each of the plurality of branch nodes including a plurality of outputs, each of the plurality of outputs linking a node of the plurality of nodes to a further node of the plurality of nodes and each output of the plurality of outputs causing the system to control operation of the user device differently;
[0051] condition-specific decision trees with [0050] disclosing a plurality of databases. The bulk of this claim is simply defining what a decision tree is. [0061] discloses a guideline represented by a decision tree, with [0062] disclosing transforming the guideline into a checklist which requires inputs as in [0053]
identify, in response to receiving medical information associated with the patient, a decision tree from the plurality of decision trees based on a second association between the medical information and the patient; 
[0053] patient information used to generate checklist which is generated from a decision tree, summarized in [0012].
perform a process, for a root node of the decision tree identified, comprising:
selecting, in response to receiving data indicative of a first of a plurality of outputs in connection with the root node of the decision tree identified, a first node of the plurality of nodes of the decision tree identified;
[0053] data entered is used to determine if criteria is satisfied (first output), where the checklist (decision tree) items can be modified to optimize the checklist to the patient condition (where the subsequent item, modified or not, is selected).
causing the user device to retrieve medical information from at least one of a plurality of disparate data sources 
[0059] discloses a specialist requesting further tests or procedures (first node selected). Prior patient data is used to generate a unique action checklist (decision tree), where the prior data is automatically drawn from the corresponding database (data source based on node). See Reiner 
causing the user device to display at least a part of the medical information retrieved; and
[0059] "The unique list is presented to the specialist on the GUI..."
cause the user device, based on a combination of the first of the plurality of outputs of the decision tree identified and data indicative of the retrieved medical information, to identify one or more of a plurality of functions usable for processing the retrieved medical information.
[0070] discloses an interface with access to patient episode records and checklist (outputs and retrieved information as in claim 1). The system presents the specialist with a lock, which the checklist data (checklist with patient episode records) is processed to either open or not (i.e. a function). Reiner further discloses identifying a function, as discussed below.

	Moore does not further disclose:
the user device being configured for use by a radiologist
disparate data sources	

	Kaufman discloses the user device being configured for use by a radiologist ([0086] radiologist).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and computer program performing a method as disclosed by Moore with the user device being configured for use by a radiologist as disclosed by Kaufman. 
Moore teaches a clinician or specialist using a decision tree to control operation of a user device. The sole difference between Moore and the claimed subject matter is that Moore does not disclose a radiologist as the clinician or specialist. Kaufman does disclose a radiologist as the clinician using a decision tree to control operation of a user device.
Since each individual element and its functions are shown in Moore and Kaufman, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, the substitution of a radiologist for a clinician or specialist. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	While Moore does disclose accessing data such as prior patient data ([0059]) and patient data, medical history, medical literature, etc… ([0064]), Moore does not explicitly disclose accessing disparate data sources. However, Wisser does disclose “disparate data sources” (Wisser:  abstract; [0045], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and computer program as disclosed by Moore with "disparate data sources" as disclosed by Weiss. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moore in order to bring “together patient data [including] both clinical records and imagining studies from disparate sources to the user” (Weiss:  [0008]) which “helps in addressing challenges faced by healthcare professionals such as long waiting times for receiving patient’s medical records” (Weiss:  [0046]).

Moore causing the user device to retrieve medical information from at least one of a plurality of disparate data sources in [0059], as discussed above, Moore does not explicitly disclose retrieving this medical information “based on a monitoring of prior actions of the radiologist while navigating at least one of the plurality of decision trees.” However, Reiner does disclose this limitation, specifically:
causing the user device to retrieve medical information from at least one of a plurality of disparate data sources based on a monitoring of prior actions of the radiologist while navigating at least one of the plurality of decision trees
[0014] discloses “the method and system of the present invention would automate context specific data retrieval in a manner consistent with each individual end-user’s preferences and workflow patterns.”
Additionally, while Moore does disclose identifying a function for processing the retrieved medical information, as discussed above, Reiner further discloses this limitation, specifically:
cause the user device, based on a combination of the first of the plurality of outputs of the decision tree identified and data indicative of the retrieved medical information, to identify one or more of a plurality of functions usable for processing the retrieved medical information.
[0123] discloses user-defined rules for the displaying of elements for processing the retrieved medical information (e.g. medical images). One such function would be “data sensitivity filters” such as in [0118] and [0123] which can be used to adjust the granularity of retrieved information.

Moore with the above limitations as disclosed by Reiner.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moore in order to provide “a computer-implemented method and system, to create a patient-specific referenceable database which can record and track medical data throughout the healthcare continuum and provider network, be customized to the individual needs and preferences of healthcare providers, and adapted to the specific context being performed.” (Reiner:  [0012]).

Claim 2:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claim 1, as discussed above. 
Moore further discloses:
repeat the performing of the process for each of the nodes, of the plurality of nodes, connected to the first node of the decision tree identified.
Figure 2, [0053]
	
Claims 4 and 16:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claims 1 and 2, as discussed above. 
Moore further discloses:
maintain a state parameter indicative of a stage associated with a determination of a second output in connection with the first node; and
[0062] discloses "action points" (state parameter) which "mark the progressive movement of the clinical care along the decision tree". Additionally, [0069] discloses stages which "represent progress along a sequence"
cause the user device to present at least a part of the retrieved medical information based on the state parameter.
[0069] discloses publishing an approval decision for a transition in care (i.e. stage or state parameter) to the referring primary care clinician, including the underlying checklist documentation (retrieved medical information).

Claims 5 and 17:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claims 4 and 16, as discussed above. 
Moore further discloses:
cause the user device, in response to receiving an input from the radiologist, to present at least a part of the retrieved medical information based on a combination of the input and state parameter.
[0069] discloses a clinician requesting (input) the underlying checklist documentation (retrieved medical information) associated with an approval decision for a particular stage (state parameter).
	
Claim 6:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claim 1, as discussed above. 
Moore further discloses:
The medical information is retrieved based on at least one of:
data indicative of the patient;
[0064] retrieved to determine prior probability of the patient's diagnosis.
data indicative of the radiologist;
[0054] retrieved based on the clinician.
data indicative of a medical condition;
[0051] retrieved for condition-specific decision trees.
data indicative of one or more guidelines;
[0061]-[0062] retrieved for guideline based decision trees/checklists.
data indicative of one or more legal regulations;
data acquired based upon monitoring of prior actions of the radiologist while navigating at least one of the plurality of decision trees to analyse medical information;
data indicative of a customisation parameter; and
[0024] and [0049] retrieved based on customized checklist (decision tree).
data indicative of a user setting.

Claim 7:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claim 1, as discussed above. 
Moore further discloses:
The retrieved medical information comprises data indicative of at least one of:
medical information associated with the patient;
[0064] patient data and medical history.
medical information associated with one or more further patients; and
[0064] frequency of the condition, particularly within groups of people of whom the patient is a member.
expert medical knowledge.
[0064] information from the medical literature.

Claim 8:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claim 1, as discussed above. 
Moore further discloses:
identify a further radiologist based at least on the first of the plurality of outputs and the first node; and
[0054]
cause the user device to facilitate communication between the radiologist and the further radiologist.
[0058], [0069]-[0071]

Claims 9 and 18:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claims 1 and 2, as discussed above. 
Moore further discloses:
process at least a part of the retrieved medical information based at least on a parameter; and thereafter cause at least a part of the medical information processed to be displayed on the user device.
[0064] discloses processing patient data, medical history, information from medical literature, and frequency of the condition (retrieved medical information) to determine the prior probability level (parameter) of the patient's diagnosis. [0065] after which the corresponding checklist is presented to the clinician.
	
Claims 10 and 19:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claims 9 and 18, as discussed above. 
Moore further discloses:
The parameter comprises at least one of:
data acquired based upon monitoring of prior actions of the radiologist while navigating at least one of the plurality of decision trees; and
data indicative of a protocol associated with a medical condition.
[0064] discloses processing retrieved medical information to determine an appropriate, as in [0061]-[0062], guideline (parameter) associated with a particular condition.

Claims 11 and 20:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claims 1 and 2, as discussed above. 
Moore further discloses:
prepare a report, in response to navigation of the decision tree identified from the root node of the decision tree identified to the plurality of leaf nodes of the decision tree identified, based on a navigation path from the root node of the 
[0069] discloses publishing reports to the primary care clinician corresponding to the various stages of the checklist (decision tree) navigated.

Claim 12:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claim 1, as discussed above. 
Moore further discloses:
each of the plurality of outputs correspond to an output from a medical domain.
Outputs include, for example, condition-specific checklists/decision trees ([0012] and [0051]), derived from guidelines or decision trees ([0012]), which act as a clinical care pathway and provide reminders, guidelines, and approval for medical care ([0049]).

Claim 21:  Moore in view of Kaufman further in view of Wisser further in view of Reiner discloses the system of claim 1, as discussed above. 
Weiss further discloses:
the sources include at least one of,
a picture archiving and communication system (PACS),
Figures 1 and 3A
an electronic medical records (EMR) source,
Figures 1 and 3B
an emergency care summary (ECS) source,
a key information summary (KIS) source,
an electronic patient record (EPR) source, and
a personal health record (PHR) source.

The obviousness and motivation to combine Moore with Weiss is the same as discussed above in claim 1.

Response to Arguments
Regarding 101, applicant argues “the independent claims include enough additional elements that integrate the judicial exception into a practical application.” To support this argument, applicant points to Example 40, arguing applicant’s independent claims recite features such as “causing the user device to retrieve medical information…”, wherein these features present a homogenous environment to the user by integrating disparate data sources for the user to reduce cognitive burden on the user and/or time taken by the user.
The examiner respectfully disagrees. Example 40 regards a claim consisting of insignificant extra-solution activity of data gathering in combination with an abstract idea of a mental process. The abstract idea is considered to be integrated into a practical application because, in combination, the claimed features are considered to provide a specific improvement over prior systems. Conversely, applicant’s argued claim features combine a traditionally manual process (see [0004] of applicant’s originally filed specification) with computer implementation (retrieval by a user device) in a data gathering step, amounting to mere instructions to implement 

Regarding 103, applicant’s amendments have overcome the 103 rejection of claim 1-21 over Moore in view of Kaufman further in view of Wisser. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 103 over Moore (US 2004/0044546 A1) in view of Kaufman et al. (US 2003/0028401 A1), hereinafter Kaufman, further in view of Wisser et al. (US 2019/0180862 A1), hereinafter Wisser, further in view of Reiner (US 2014/0324469 A1). Accordingly, claims 1-2, 4-14, and 16-21 are rejected under 103 over Moore in view of Kaufman further in view of Wisser further in view of Reiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.L.S./Examiner, Art Unit 3626    

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626